 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

     
 
  Dated as of January 20, 2006

          AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among Del Monte Corporation, a
Delaware corporation (the “Borrower”), Del Monte Foods Company, a Delaware
corporation (“Holdings”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as administrative agent (the “Administrative Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, Holdings, the Lenders, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, Morgan Stanley Senior
Funding, Inc., as Syndication Agent and JPMorgan Chase Bank, N.A., Harris Trust
and Savings Bank and Suntrust Bank, as Co-Document Agents have entered into a
Credit Agreement dated as of February 8, 2005 (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
          (2) The Borrower and the Required Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.
          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
     (a) Section 1.01 is amended to add the following definitions in the
appropriate alphabetical position:
     “Major Disposition” has the meaning specified in Section 2.05(b).
     “Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.
     (b) Section 1.01 is further amended to substitute for the definition of
“Cash Equivalents” set forth therein the following:
     “ “Cash Equivalents” means any of the following types of Investments, to
the extent owned by the Borrower or any of its Subsidiaries: (a) obligations
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof having maturities of not more
than three years from the date of acquisition thereof; provided that the full
faith and credit of the United States of America is pledged in support thereof;
(b) deposits, time deposits, eurodollar time deposits or overnight bank deposits
with, or certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or an

 



--------------------------------------------------------------------------------



 



Affiliate of a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, or under the laws of a foreign country
(or political subdivision thereof) in which a Subsidiary making such deposits
operates its business and (ii) (A) has combined capital and surplus of at least
$250,000,000, (B) whose senior unsecured debt is rated at least A-1 by S&P and
at least P-1 by Moody’s; or (C) has a short-term commercial paper rating (at the
time of acquisition of such security) by S&P of at least “A-1” or the equivalent
thereof (each commercial bank referred to in this clause (b), being an “Approved
Bank”); (c) deposits, time deposits, eurodollar time deposits or overnight bank
deposits with, or certificates of deposit or bankers’ acceptances of any
commercial bank that is organized under the laws of a foreign country but is not
an Approved Bank to the extent deposits with such foreign bank do not exceed
$1,000,000 outstanding at any time and the aggregate amount of all deposits made
pursuant to this clause (c) does not exceed $5,000,000 outstanding at any time;
(d) commercial paper and variable or fixed rate notes issued by any Approved
Bank or by the parent company of any Approved Bank, (e) commercial paper and
variable rate notes issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating (at the time of acquisition of
such security) of at least “A-1” or the equivalent thereof by S&P or at least
“P-1” or the equivalent thereof by Moody’s, or issued by, or guaranteed by any
industrial company with a long-term unsecured debt rating (at the time of
acquisition of such security) of at least “AA” or the equivalent thereof by S&P
or at least “Aa” or the equivalent thereof by Moody’s and in each case maturing
within one year after the date of acquisition; (f) commercial paper in an
aggregate amount of no more than $2,000,000 per issuer and not more than
$10,000,000 in the aggregate outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
(g) repurchase obligations of any Approved Bank, having a term of not more than
30 days, with respect to securities issued or fully guaranteed or insured by the
United States government; (h) repurchase agreements with any Lender or any
primary dealer maturing within one year from the date of acquisition that are
fully collateralized by investment instruments that would otherwise be Cash
Equivalents; provided that the terms of such repurchase agreements comply with
the guidelines set forth in the “Federal Financial Institutions Examination
Council Supervisory Policy — Repurchase Agreements of Depository Institutions
With Securities Dealers and Others, as adopted by the Comptroller of the
Currency on October 31, 1985”; (h) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory , political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (i) securities with maturities of one
year or less from the date of acquisition backed by standby letters of credit
issued by any Approved Bank; (j) obligations of other Persons with maturities of
two years or less from the date of acquisition, rated at least AA by S&P and Aa2
by Moody’s; and (k) shares

 



--------------------------------------------------------------------------------



 




of money market mutual or similar funds which invest at least 95% of their
assets in securities or other investments satisfying the requirements of clauses
(a) through (j) of this definition.”
     (c) Section 2.03(i) is amended by substituting for the phrase “first
Business Day after the end of each January, April, July and October” where it
appears therein the phrase “last Business Day of each January, April, July and
October”.
     (d) Clause (b)(i) of Section 2.05 is amended to read in full as follows:
(i) If Holdings or any of its Subsidiaries Disposes of any property or assets
(other than any Disposition of any property or assets permitted by
Sections 7.05(a) through (i) and (l) and (m)) which in the aggregate results in
the realization by Holdings or such Subsidiary of Net Cash Proceeds (determined
as of the date of consummation of such Disposition, whether or not such Net Cash
Proceeds are then received by Holdings or such Subsidiary, but with the amount
of any such Net Cash Proceeds attributable to any time period after the
consummation of such Disposition to be determined by an estimate made in good
faith by a Responsible Officer), in excess of the lesser of $15,000,000 and 10%
of Consolidated Net Tangible Assets (as defined in the New Subordinated Notes
Indenture), determined as of the last day of the most recent fiscal quarter for
which a consolidated balance sheet of Holdings and its Subsidiaries has been
prepared, in any fiscal year, then:
(A) with respect to any such Disposition that is consummated on or prior to
July 30, 2006 and results in the realization by Holdings or such Subsidiary of
Net Cash Proceeds (determined as of the date of consummation of such
Disposition, whether or not such Net Cash Proceeds are then received by Holdings
or such Subsidiary, but with the amount of any such Net Cash Proceeds
attributable to any time period after the consummation of such Disposition with
respect to such Disposition to be determined by an estimate made in good faith
by a Responsible Officer) in excess of $50,000,000 (such Disposition as
described in this Section 2.05(b)(i)(A), a “Major Disposition”), the Borrower
shall prepay substantially contemporaneously with the consummation of such Major
Disposition pursuant to this Section 2.05(b)(i)(A) an aggregate principal amount
of Loans equal to 20% of the Net Cash Proceeds received by Holdings or its
Subsidiaries upon the consummation of such Major Disposition; provided that
(x) any Net Cash Proceeds remaining after the prepayments required to be made
pursuant to the foregoing may be used at the discretion of Holdings or the
applicable Subsidiary for general corporate purposes not in contravention of any
Law or Loan Document (including, without limitation, the making of any
Restricted Payment not in contravention of Section 7.06 hereof) and (y) in the
case of any Major Disposition permitted by Section 7.05(k), (I) any such
prepayment only shall be required to be made within 180 days of the date of the
Disposition, and (II) the amount required to be prepaid

 



--------------------------------------------------------------------------------



 



pursuant to this Section 2.05(b)(i)(A) with respect to such Disposition
permitted by Section 7.05(k) shall be 50% of the first $200,000,000 of Net Cash
Proceeds therefrom and 100% of all Net Cash Proceeds in excess of $200,000,000
received therefrom;
(B) with respect to any such Disposition that does not qualify as a Major
Disposition, the Borrower shall prepay, within 180 days of the date of such
Disposition, an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to such date (or, in the case of a
Disposition permitted by Section 7.05(k), 50% of the first $200,000,000 of Net
Cash Proceeds therefrom and 100% of all Net Cash Proceeds in excess of
$200,000,000 received therefrom); provided, however, that, with respect to any
Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i)(B) (other than Dispositions pursuant to Section 7.05(k)), at
the option of the Borrower, and as an alternative to the prepayment requirement
set forth in this Section 2.05(b)(i)(B), Holdings or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in fixed or capital assets
to be used in the business of the Borrower and its Subsidiaries so long as such
Net Cash Proceeds are used or committed to be so used within 12 months after the
Disposition giving rise to the obligations under this Section 2.05(b)(i)(B);
     (e) Clause (j)(ii) of Section 7.05 is amended in full to read as follows:
“(ii)(A) during the time period beginning October 31, 2005 to and including
July 30, 2006, the EBITDA for the Measurement Period immediately preceding the
consummation of such Disposition attributable to any property Disposed of in
reliance on this Section 7.05(j) shall not exceed, with respect to one or more
Dispositions made during such time period in reliance on this Section 7.05(j),
15% of EBITDA of Holdings for the Measurement Period ending on May 1, 2005 (with
the EBITDA for each such Disposition being determined by the EBITDA attributable
to the applicable property for the Measurement Period immediately preceding the
consummation of such Disposition) and (B) from and after July 31, 2006, the
aggregate fair market value of all property Disposed of on or after such date in
reliance on this Section 7.05(j) shall not exceed $100,000,000; provided, that
for purposes of this clause (B), the determination of the fair market value of
property Disposed of with respect to any Disposition shall be as determined in
good faith by a Responsible Officer as of the date of execution of a definitive
agreement for such Disposition (whether or not such Disposition is subject to
the satisfaction of any conditions), or, if no such agreement is executed with
respect to such Disposition, the date of consummation thereof; and”.
     (f) Clause (e) of Section 7.06 is amended in full to read as follows:

 



--------------------------------------------------------------------------------



 



“so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may pay dividends to Holdings in an
aggregate amount not to exceed (i) prior to October 31, 2005, in an aggregate
amount not to exceed the sum of (A) $125,000,000 plus (B) 50% of Consolidated
Net Income of Holdings determined on a cumulative basis from the beginning of
fiscal year 2005 and (ii) on and after October 31, 2005, in an aggregate amount
not to exceed the sum of (A) $195,000,000 plus (B) 50% of Consolidated Net
Income of Holdings determined on a cumulative basis from October 31, 2005 plus
(C) at such time as no more than $25,000,000 in principal amount of Existing
Subordinated Notes remains outstanding, $110,000,000; provided that
notwithstanding the foregoing, no dividend payment shall be permitted hereunder
if the making of such dividend payment would at the time of such payment violate
Section 4.10 of the Existing Subordinated Note Indenture or Section 4.10 of the
New Subordinated Note Indenture:”.
     (g) Clause (g) of Section 7.06 is amended to substitute the words
“Section 7.02(m)” for the existing language “Section 7.02(n)” in the fourth line
thereof.
     (h) Section 7.10(a) is amended in full to read as follows:
“(a) Total Debt Ratio. Permit the Total Debt Ratio for any Measurement Period
set forth below to be greater than the ratio set forth below opposite such
period:

     
Four Fiscal Quarters Ending
  Maximum Total Debt Ratio
 
   
Closing Date through January 28, 2007
  3.75:1.00
 
   
April 29, 2007 through February 1, 2009
  3.50:1.00
 
   
May 3, 2009 and each fiscal quarter thereafter
  3.25:1.00 ”.

 



--------------------------------------------------------------------------------



 



          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received counterparts of this Amendment executed
by the Borrower and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Administrative Agent that such Lender has executed this
Amendment and the consent attached hereto executed by each Guarantor. This
Amendment is subject to the provisions of Section 11.01 of the Credit Agreement.
          SECTION 3. Reference to and Effect on the Credit Agreement and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          SECTION 4. Costs and Expenses The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              DEL MONTE CORPORATION
 
       
 
  By        /s/ Thomas E. Gibbons
 
       
 
      Name: Thomas E. Gibbons
 
      Title: Senior Vice President and Treasurer
 
            DEL MONTE FOODS COMPANY
 
       
 
  By        /s/ Thomas E. Gibbons
 
       
 
      Name: Thomas E. Gibbons
 
      Title: Senior Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



              Bank of America, N.A., as Administrative Agent and     as Lender
 
       
 
  By:        /s/ William F. Sweeney
 
       
 
      Name: William F. Sweeney
 
      Title: Senior Vice President
 
            PPM America, Inc., as Attorney-in-fact, on behalf of     Jackson
National Life Insurance Company
 
       
 
  By:        /s/ Chris Kappas
 
       
 
      Name: Chris Kappas
 
      Title: Managing Director
 
            PPM America, Inc., as Collateral Manager, on behalf     of Tuscany
CDO, Limited
 
       
 
  By:        /s/ Chris Kappas
 
       
 
      Name: Chris Kappas
 
      Title: Managing Director
 
            ING Capital LLC, as Lender
 
       
 
  By:        /s/ Marcy S. Lyons
 
       
 
      Name: Marcy S. Lyons
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              CoBank, ACB, as Lender
 
       
 
  By:        /s/ Lori L. O’Flaherty
 
       
 
      Name: Lori L. O’Flaherty
 
      Title: Senior Vice President
 
            Union Bank of California, N.A., as Lender
 
       
 
  By:        /s/ David Jackson
 
       
 
      Name: David Jackson
 
      Title: Vice President
 
            The Bank of New York, as Lender
 
       
 
  By:        /s/ Elizabeth T. Ying
 
       
 
      Name: Elizabeth T. Ying
 
      Title: Vice President
 
            Babson Capital Management LLC, as Collateral     Manager, on behalf
of Massachusetts Mutual Life     Insurance Company, as Lender
 
       
 
  By:        /s/ David P. Wells
 
       
 
      Name: David P. Wells, CFA
 
      Title: Managing Director

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Babson Capital Management LLC, as Collateral     Manager, on
behalf of Babson CLO Ltd. 2004-II,     as Lender
 
       
 
  By:        /s/ David P. Wells
 
       
 
      Name: David P. Wells, CFA
 
      Title: Managing Director
 
            BNP Paribas, as Lender
 
       
 
  By:        /s/ Katherine Wolfe
 
       
 
      Name: Katherine Wolfe
 
      Title: Director
 
       
 
  By:        /s/ Jamie Dillon
 
       
 
      Name: Jamie Dillon
 
      Title: Managing Director
 
            INVESCO Senior Secured Management, Inc., as     Asset Manager, on
behalf of Avalon Capital Ltd. 3,     as Lender
 
       
 
  By:        /s/ Joseph Rotondo
 
       
 
      Name: Joseph Rotondo
 
      Title: Authorized Signatory
 
            INVESCO Senior Secured Management, Inc., as     Investment Advisor,
on behalf of Charter View     Portfolio, as Lender
 
       
 
  By:        /s/ Joseph Rotondo
 
       
 
      Name: Joseph Rotondo
 
      Title: Authorized Signatory

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              INVESCO Senior Secured Management, Inc., as     Investment
Adviser, on behalf of Diversified Credit     Portfolio, Ltd., as Lender
 
       
 
  By:        /s/ Joseph Rotondo
 
       
 
      Name: Joseph Rotondo
 
      Title: Authorized Signatory
 
            INVESCO Senior Secured Management, Inc., as     Sub-Adviser, on
behalf of AIM Floating Rate Fund,     as Lender
 
       
 
  By:        /s/ Joseph Rotondo
 
       
 
      Name: Joseph Rotondo
 
      Title: Authorized Signatory
 
            INVESCO Senior Secured Management, Inc., as     Asset Manager, on
behalf of Saratoga CLO I,     Limited, as Lender
 
       
 
  By:        /s/ Joseph Rotondo
 
       
 
      Name: Joseph Rotondo
 
      Title: Authorized Signatory
 
            Boston Management and Research, as Investment     Advisor, on behalf
of Senior Debt Portfolio, as     Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Eaton Vance Management, as Investment Advisor,     on behalf of
Eaton Vance Senior Income Trust, as     Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Advisor,     on behalf of
Eaton Vance Institutional Senior Loan     Fund, as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Advisor,     on behalf of
Eaton Vance CDO III, Ltd., as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Advisor,     on behalf of
Costantinus Eaton Vance CDO V, Ltd.,     as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Eaton Vance Management, as Investment Advisor,     on behalf of
Eaton Vance CDO VI, Ltd., as Lender
 
            By:      /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Boston Management and Research, as Investment     Advisor, on behalf
of Grayson & Co., as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Attorney-in-fact,     through State
Street Bank and Trust Company N.A.     as Fiduciary Custodian, on behalf of The
    Norinchukin Bank, New York Branch, as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Adviser,     on behalf of
Eaton Vance Limited Duration Income     Fund, as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Adviser,     on behalf of
Tolli & Co., as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Eaton Vance Management, as Investment Adviser,     on behalf of
Eaton Vance Senior Floating-Rate     Trust, as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            Eaton Vance Management, as Investment Adviser,     on behalf of
Eaton Vance Floating-Rate Income     Trust, as Lender
 
       
 
  By:        /s/ Michael B. Botthof
 
       
 
      Name: Michael B. Botthof
 
      Title: Vice President
 
            National City Bank, as Lender
 
       
 
  By:        /s/ Kenneth M. Blackwell
 
       
 
      Name: Kenneth M. Blackwell
 
      Title: Vice President
 
            Wells Fargo Bank, N.A., as Lender
 
       
 
  By:        /s/ Margarita Chichioco
 
       
 
      Name: Margarita Chichioco
 
      Title: Vice President
 
            UBS AG, Stamford Branch, as Lender
 
       
 
  By:        /s/ Irja R. Otsa
 
       
 
      Name: Irja R. Otsa
 
      Title: Associate Director, Banking Products
          Services, US
 
       
 
  By:        /s/ Louis Pistecchia
 
       
 
      Name: Louis Pistecchia
 
      Title: Director, Banking Products Services, US

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Harris N.A., as successor by merger to Harris Trust     and
Savings Bank, as Lender
 
       
 
  By:        /s/ Nancy Miller
 
       
 
      Name: Nancy Miller
 
      Title: Vice President
 
            Bayerische Landesbank, New York Branch, as Lender
 
       
 
  By:        /s/ Edward Cripps
 
       
 
      Name: Edward Cripps
 
      Title: Vice President
 
       
 
  By:        /s/ Stuart Schulman
 
       
 
      Name: Stuart Schulman
 
      Title: Senior Vice President
 
            Commerzbank AG, New York and Grand Cayman     Branches, as Lender
 
       
 
  By:        /s/ Karla Wirth
 
       
 
      Name: Karla Wirth
 
      Title: AVP
 
       
 
  By:        /s/ Yangling J. Si
 
       
 
      Name: Yangling J. Si
 
      Title: AVP
 
            Wachovia Bank, National Association, as Lender
 
       
 
  By:        /s/ Beth Rue
 
       
 
      Name: Beth Rue
 
      Title: Assistant Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              1st Farm Credit Services, PCA, as Lender
 
       
 
  By:        /s/ Dale A. Richardson
 
       
 
      Name: Dale A. Richardson
 
      Title: VP, Capital Markets Group
 
            People’s Bank, as Lender
 
       
 
  By:        /s/ George F. Paik
 
       
 
      Name: George F. Paik
 
      Title: Vice President
 
            Farm Credit West, PCA, as Lender
 
       
 
  By:        /s/ Ben Madonna
 
       
 
      Name: Ben Madonna
 
      Title: Asst. Vice President
 
            JPMorgan Chase Bank, N.A., as Lender
 
       
 
  By:        /s/ William P. Rindfuss
 
       
 
      Name: William P. Rindfuss
 
      Title: Vice President
 
            HSBC Bank USA, National Association, as Lender
 
       
 
  By:        /s/ Robert P. Reynolds
 
       
 
      Name: Robert P. Reynolds
 
      Title: VP & Sr. Relationship Manager

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Farm Credit Services of Minnesota Valley, PCA,     d/b/a FCS
Commercial Finance Group, as Lender
 
       
 
  By:        /s/ Lisa Caswell
 
       
 
      Name: Lisa Caswell
 
      Title: Commercial Loan Officer
 
            SunTrust Bank, as Lender
 
       
 
  By:        /s/ Samuel M. Jannetta
 
       
 
      Name: Samuel M. Jannetta
 
      Title: Vice President
 
            Morgan Stanley Senior Funding, Inc., as Lender
 
       
 
  By:        /s/ Lisa Malone
 
       
 
      Name: Lisa Malone
 
      Title: Vice President
 
            Firstrust Bank, as Lender
 
       
 
  By:        /s/ Kent D. Nelson
 
       
 
      Name: Kent D. Nelson
 
      Title: Senior Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              RZB Finance LLC, as Lender
 
       
 
  By:        /s/ John A. Valiska
 
       
 
      Name: John A. Valiska
 
      Title: First Vice President
 
       
 
  By:        /s/ Astrid Wilke
 
       
 
      Name: Astrid Wilke
 
      Title: Vice President
 
            Farm Credit Services of Mid-America, PCA, as Lender
 
       
 
  By:        /s/ Ralph M. Bowman
 
       
 
      Name: Ralph M. Bowman
 
      Title: Vice President
 
            Farm Credit Services of Missouri, PCA, as Lender
 
       
 
  By:        /s/ Sean Unterreines
 
       
 
      Name: Sean Unterreines
 
      Title: Capital Markets Officer
 
            Sovereign Bank, as Lender
 
       
 
  By:        /s/ Elisabet C. Hayes
 
       
 
      Name: Elisabet C. Hayes
 
      Title: Vice President
 
            Bank of Hawaii, as Lender
 
       
 
  By:        /s/ James Karnowski
 
       
 
      Name: James Karnowski
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Northwest Farm Credit Services, PCA, as Lender
 
       
 
  By:        /s/ Casey Kinzer
 
       
 
      Name: Casey Kinzer
 
      Title: Senior Credit Officer
 
            Comerica West Inc., as Lender
 
       
 
  By:        /s/ Don R. Carruth
 
       
 
      Name: Don R. Carruth
 
      Title: Corporate Banking Officer
 
            American AgCredit, PCA, as Lender
 
       
 
  By:         /s/ Gary Van Schuyver
 
       
 
      Name: Gary Van Schuyver
 
      Title: Vice President
 
            Branch Banking and Trust Company, as Lender
 
       
 
  By:        /s/ Roberts A. Bass
 
       
 
      Name: Roberts A. Bass
 
      Title: Senior Vice President
 
            PNC Bank, National Association, as Lender
 
       
 
  By:        /s/ Luke McElhinny
 
       
 
      Name: Luke McElhinny
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Farm Credit Bank of Texas, as Lender
 
       
 
  By:        /s/ Luis Requejo
 
       
 
      Name: Luis Requejo
 
      Title: Vice President
 
            Oak Brook Bank, as Lender
 
       
 
  By:        /s/ Henry Wessel
 
       
 
      Name: Henry Wessel
 
      Title: VP
 
            GreenStone Farm Credit Services, ACA/FLCA, as Lender
 
       
 
  By:        /s/ Ben Mahlich
 
       
 
      Name: Ben Mahlich
 
      Title: AVP-Lending Officer
 
            Mizuho Corporate Bank, Ltd., as Lender
 
       
 
  By:        /s/ Robert Gallagher
 
       
 
      Name: Robert Gallagher
 
      Title: Senior Vice President
 
            AgFirst Farm Credit Bank, as Lender
 
       
 
  By:        /s/ Felicia Morant
 
       
 
      Name: Felicia Morant
 
      Title: Vice President

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Protective Life Insurance Company, as Lender
 
       
 
  By:        /s/ Lance P. Black
 
       
 
      Name: Lance P. Black
 
      Title: Vice President
 
            Dresdner Bank AG, New York and Grand Cayman     Branches, as Lender
 
       
 
  By:        /s/ Brian M. Smith
 
       
 
      Name: Brian M. Smith
 
      Title: Managing Director
 
       
 
  By:        /s/ Thomas R. Brady
 
       
 
      Name: Thomas R. Brady
 
      Title: Director
 
            U.S. Bank National Association, as Lender
 
       
 
  By:        /s/ Alan Schuler
 
       
 
      Name: Alan Schuler
 
      Title: Senior Vice President
 
            Erste Bank, as Lender
 
       
 
  By:        /s/ Paul Judicke
 
       
 
      Name: Paul Judicke
 
      Title: Director, New York Branch
 
       
 
  By:        /s/ Brandon A. Meyerson
 
       
 
      Name: Brandon A. Meyerson
 
      Title: Vice President, New York Branch

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              Farm Credit Services of America, PCA, as Lender
 
       
 
  By:        /s/ Curt Brown
 
       
 
      Name: Curt Brown
 
      Title: Vice President
 
            U.S. AgBank, FCB, as Lender
 
       
 
  By:        /s/ Greg Somerhalder
 
       
 
      Name: Greg Somerhalder
 
      Title: Vice President       Guaranty Bank, as Lender
 
       
 
  By:        /s/ Michael Ansolabehere
 
       
 
      Name: Michael Ansolabehere
 
      Title: Vice President
 
            Cooperatieve Centrale Raiffeisen-Boerenleenbank     B.A. “Rabobank
International” New York Branch, as     Lender
 
       
 
  By:        /s/ Jessalyn Peters
 
       
 
      Name: Jessalyn Peters
 
      Title: Managing Director
 
       
 
  By:        /s/ Rebecca O. Morrow
 
       
 
      Name: Rebecca O. Morrow
 
      Title: Executive Director

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              General Electric Capital Corporation, as Lender
 
       
 
  By:        /s/ Dwayne L. Coker
 
       
 
      Name: Dwayne L. Coker
 
      Title: Duly Authorized Signatory

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



CONSENT

     
 
  Dated as of January 20, 2006

          Each of the undersigned, (a) as Guarantor under (i) in the case of
each of the undersigned other than Del Monte Food Company (“Holdings”), the
Subsidiary Guaranty dated February 8, 2005 (the “Subsidiary Guaranty”) and
(i) in the case of Holdings, the Guaranty made by Holdings under Article X of
the Credit Agreement (as defined below) (the “DMFC Guaranty”), in each case, in
favor of the Secured Parties referred to in the Credit Agreement referred to in
the foregoing Amendment (the “Credit Agreement”) and (b) as Grantor under the
Security Agreement dated February 8, 2005 (as amended through the date hereof,
the “Security Agreement”) to Bank of America, N.A. as Collateral Agent for such
Secured Parties, hereby consents to such Amendment and hereby confirms and
agrees that (A) notwithstanding the effectiveness of such Amendment, each of
(1) in the case of each of the undersigned other than Holdings, the Subsidiary
Guaranty and (2) in the case of Holdings, the DMFC Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty, the DMFC Guaranty or the Security
Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment and (B) the Collateral Documents to which each of the undersigned is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

              DEL MONTE FOODS COMPANY
 
       
 
  By:        /s/ Thomas E. Gibbons
 
       
 
  Name:   Thomas E. Gibbons
 
  Title:   Senior Vice President and Treasurer
 
            STAR-KIST SAMOA, INC.
 
       
 
  By:        /s/ Thomas E. Gibbons
 
       
 
  Name:   Thomas E. Gibbons
 
  Title:   Vice President, Chief Financial Officer and
 
      Treasurer

Del Monte Amendment No.1

 



--------------------------------------------------------------------------------



 



              MARINE TRADING PACIFIC, INC.
 
       
 
  By:   /s/ Thomas E. Gibbons
 
       
 
  Name:   Thomas E. Gibbons
 
  Title:   Vice President, Chief Financial Officer and
 
      Treasurer
 
            STAR-KIST MAURITIUS, INC.
 
       
 
  By:   /s/ Thomas E. Gibbons
 
       
 
  Name:   Thomas E. Gibbons
 
  Title:   Vice President, Chief Financial Officer and
 
      Treasurer.

Del Monte Amendment No.1

 